Exhibit 10(a)

DESCRIPTION OF DIRECTORS' ANNUAL CASH FEE POLICY

Each non-employee director of the Company shall be entitled to receive (i) a
cash retainer at the rate of $10,000 per annum ($25,000 in the case of the
non-executive Chairman of the Board), which shall be payable in equal quarterly
installments, commencing with the organizational meeting of the Board of
Directors immediately following each Annual Meeting of Stockholders of the
Company, provided that such non-employee director may, in lieu of such retainer,
elect, at or prior to the applicable organizational meeting of directors
following such Annual Meeting of Stockholders, to receive $11,750 ($29,400 in
the case of the non-executive Chairman of the Board) of the Company’s Common
Stock (valued at the fair market value of the Company’s Common Stock on the date
of the applicable Annual Meeting of Stockholders, such fair market value to be
determined in the same manner as determined under the Company’s 2003
Non-Employee Director Stock Option Plan), which shares shall be subject to
forfeiture in the event such non-employee director resigns or is removed for
cause before the earliest of (a) one year from the date of the organizational
meeting of directors at or prior to which the election to receive such shares in
lieu of a cash annual retainer is made, (b) the next annual meeting of
stockholders of the Company at which directors are elected, (c) a “Change in
Control” (as defined below) of the Company or (d) such director’s death or
disability, the director’s right to such shares shall vest, such shares shall be
free of restrictions and freely transferable (subject to limitations of
applicable securities laws) and the director shall be entitled to delivery of
such shares on the first to occur of the events in clauses (a)–(d) above
provided the director has not resigned or been removed for cause prior thereto,
(ii) a fee of $1,000 for each meeting of the Board attended in person (whether
attended in person, telephonically or by other electronic communication), (iii)
a fee of $500 for each member of the Board’s Audit, Compensation and
Nominating/Governance Committees (except that the Chairman of those Committees
will receive a fee of $1,000) for each meeting of that Committee attended
(whether attended in person, telephonically or by other electronic
communication), (iv) a fee of $1,000 for each member of the Board’s Executive
Committee (except that the Chairman of that Committee will receive a fee of
$2,000) for each meeting of that Committee (whether attended in person,
telephonically or by other electronic communication) and (v) reimbursement for
his or her reasonable travel and other expenses incurred in attending Board and
Committee meetings in accordance with, and subject to, the Company’s
Reimbursement Policy for Non-Employee Directors.

A “Change in Control” of the Company shall mean, and shall be deemed to have
occurred, upon the occurrence of (x) the sale by the Company of all or
substantially all of its assets to any person (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934), (y) the consolidation
or merger of the Company with any person as a result of which merger the persons
who were the stockholders of the Company immediately prior to such consolidation
or merger do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote (in the absence of contingencies) in the election
of directors of the consolidated or merged company’s then outstanding voting
securities or (z) a tender offer, merger, consolidation, sale of assets, sale of
stock of the Company or election or any combination of the foregoing
transactions in which the persons who were directors of the Company immediately
before such transaction or election cease to constitute a majority of the Board
of Directors of the Company or any successor to the Company.

 

 

 